DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, claims 1-9 appear to have an effective filing date of 2/03/2017 based on the earliest filed disclosure of the claimed invention in Provisional Application 62/454286. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on modifying Gothait. Instead, Yost is relied upon as the primary reference to teach a sterile environment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yost et al. (US 2015/0375453) in view of Gothait et al. (US 2006/0111807).

Yost meets the claimed a method of creating safe and accurate medical products with a 3D printer comprising: (a) setting up a 3D printer (3D printer, Fig. 1, [0055]) in a sterile environment. (Yost teaches a sterile environment, without operator intervention, during printing, see [0062])  (b) providing a controller and memory configured to store ( control unit and memory [0064]) set of printer instructions designed to print a desired final product (memory contains predetermined pattern for printing [0064])
Yost teaches a calibration method [0134] As shown in FIGS. 10A, 10B, and 11, to quantify the accuracy and consistency of the printer in 3D space, two sets of arrays were printed.
Yost does not explicitly teach (b) …having at least one desired product attribute; (c) printing a product based on the set of printer instructions; (d) measuring at least one product attribute to compare with the at least one desired product attribute; (e) determining whether there is a difference between the at least one product attribute and the at least one desired product attribute; (f) modifying the printer instructions based on the difference; (g) repeating steps (c)-(f) until the at least one product attribute matches the at least one desired product attribute; and (h) printing at least one of the medical products where the at least one product attribute matches the at least one desired product attribute.
Gothait meets the claimed (b) … having at least one desired attribute; (Gothait teaches  a printing file or other collection of print data may be prepared and/or provided and/or programmed, for example, by a computing platform connected to 3-D printer 1, [0039]. step 210, Fig. 2, a printing file which may be prepared and/or provided in advance; such printing file may include data and/or instructions indicating activation and/or non-activation of one or more nozzles 52, see [0065]) (c) printing a product based on the set of printer instructions;  (step 210, Fig. 2,  printing head 8 may deposit one or more layers of interface material 54 onto printing tray 4, see [0063]) (d) measuring at least one product attribute to compare with the at least one desired attribute; (step 220, Fig. 2, a property of the measuring block is measured including the weight, or any other property, see [0068]) (e) determining whether there is a difference between the at least one product attribute and the at least one desired attribute; (step 230, Fig. 2, comparing the value of the measured property to one or more pre-defined reference values, [0070]) (f) modifying the printer instructions based on the difference; (step 240, Fig. 2, a property related to the operation of the 3-D printer may be modified in relation to the analysis results, see [0073]) (g) repeating steps (c) - (f) until the at least one product attribute matches the at least one desired attribute; (Fig. 3 teaches repeating the process, see [0100]. Gothait teaches Fig. 3 to be a more detailed implementation of the method Fig 2, [0087]) and (h) printing at least one … product where the at least one product attribute matches the at least one desired attribute. (Gothait teaches the calibration method is complete and the 3D printer produces substantially uniformity of drop-weight and/or drop-volume produced which produces improved quality of the weight of the product, see [0081], which meets the claim.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the calibration method and 3D printing method of Gothait with the calibration and 3D printing method of Yost because partially blocking or impairing of the nozzle can affect the 3D printing quality and need to be corrected, see Gothait [0009]-[0012]. 

Regarding claim 2, Yost does not explicitly teach wherein one of the desired product attributes is a desired product weight and one of the product attributes is a first product weight.
Gothait meets the claimed wherein one of the desired product attributes is a desired product weight and one of the product attributes is a first product weight. ([0055] measured weight may be used, for example, for comparison purposes and/or analysis of drop weight, layer weight, drop volume and/or layer volume.  In some embodiments, weight scale(s) 99 may be positioned on printing tray 4, under printing tray 4, or may be a part of printing tray 4. Moreover, Gothait teaches a characterization process may be performed for a printing head during its production process, see [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the weight calibration method of Gothait with the calibration and 3D printing method of Yost because weight measurement provides improved calibration of drop weight, layer weight, drop volume and/or layer volume, see Gothait [0055]. 


Regarding claim 3, Yost as modified by Gothait meets the claimed wherein in step (d) measuring at least one product attribute is accomplished by weighing the product to determine the first product weight. (Gothait [0055] measured weight may be used, for example, for comparison purposes and/or analysis of drop weight, layer weight, drop volume and/or layer volume.  In some embodiments, weight scale(s) 99 may be positioned on printing tray 4, under printing tray 4, or may be a part of printing tray 4. Moreover, Gothait teaches a characterization process may be performed for a printing head during its production process, see [0106])

Regarding claim 4, Yost as modified by Gothait meets the claimed wherein the product is weighed on a print stage configured for weight tracking. ([0114] Load cell 511 may transfer to controller 62 the total weight and/or the contents weight.) 

Regarding claim 5, Yost as modified by Gothait meets the claimed wherein the print stage is configured to weigh products by including, within the print stage, one of the following: force sensing resistors or manometers. (Gothait teaches [0114] Load cell 511 may transfer to controller 62 the total weight and/or the contents weight. [0054] the load cell may include, for example, a device that when mechanically stressed, may change one or more of its electrical characteristics (e.g., resistance) thus allowing, for example, weight measurement. Examiner notes the load cell meets the claims force sensing resistors)


Regarding claim 6, Yost as modified by Gothait meets the claimed wherein the at least one desired product attribute is a desired product volume. (Yost teaches (memory contains predetermined pattern for printing [0064], Gothait teaches drop weight, layer weight, drop volume and/or layer volume, [0055].)

Regarding claim 7, Yost as modified by Gothait meets the claimed further comprising the step of: (i) storing, for future use, a set of printer instructions (Gothait teaches storing calibration data in memory for each printhead to be used for optimization, calibration and/or evaluation processes, see [0106]) related to printing the at least one of the medical products. (Yost teaches biological printing of organs or tissue, [0050]).

Regarding claim 8, Yost as modified by Gothait meets the claimed wherein in step (d) measuring at least one product attribute is accomplished by one of the following techniques: laser based temperature measurements, spectroscopic measurements, or optical measurements. (Yost teaches laser measurements: the system can operate under a closed-loop feedback where a position sensing laser is able to detect the precise location of both the dispenser tip and the deposited material on the printing surface [0063]. Gothait teaches an optical sensor, or another suitable image acquisition device for calibration, see [0090], step 304, Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744